MAINE	SUPREME	JUDICIAL	COURT	                                    Reporter	of	Decisions	
Decision:	 2016 ME 141 
Docket:	   BCD-15-430	
Argued:	   April	7,	2016	
Decided:	  September	13,	2016	
	
Panel:	    ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
Majority:	 MEAD,	GORMAN,	HJELM,	and	HUMPHREY,	JJ.	
Dissent:	  ALEXANDER	and	JABAR,	JJ.	
	
	
                             ALEC	T.	SABINA	et	al.	
                                       	
                                      v.	
                                       	
                          JPMORGAN	CHASE	BANK,	N.A.	
	
	
GORMAN,	J.	

      [¶1]		Alec	T.	and	Emma	L.	Sabina	appeal	from	a	judgment	entered	in	the	

Business	 and	 Consumer	 Docket	 (Murphy,	 J.)	 dismissing	 their	 action	 against	

JPMorgan	Chase	Bank,	N.A.,	(Chase),	in	which	they	claimed	that	Chase	failed	to	

comply	 with	 the	 statute	 governing	 the	 discharge	 of	 a	 mortgage,	 33	 M.R.S.	

§	551	 (2015).	 	 We	 vacate	 the	 judgment	 and	 remand	 the	 matter	 for	 further	

proceedings.	

                                 I.		BACKGROUND	

	     [¶2]	 	 The	 Sabinas	 filed	 their	 amended	 complaint	 against	 Chase	 in	 the	

Business	and	Consumer	Docket	on	April	27,	2015.		They	alleged	the	following	
2	

facts,	which	we	view	as	admitted	for	purposes	of	this	appeal.		See	Andrews	v.	

Sheepscot	Island	Co.,	2016 ME 68,	¶	2,	138 A.3d 1197.	

	        [¶3]		In	March	of	2011,	the	Sabinas	received	a	loan	from	Chase	that	was	

secured	by	a	mortgage	on	their	real	property	in	Portland.		When	they	finished	

paying	 off	 the	 mortgage	 in	 October	 of	 2013,	 Chase	 executed	 a	 written	

mortgage	 release	 and	 recorded	 that	 document	 in	 the	 Cumberland	 County	

Registry	of	Deeds.		The	registry	then	returned	the	recorded	mortgage	release	

to	Chase.		Chase	mailed	a	copy	of	the	document	to	the	Sabinas,	but	it	retained	

the	 actual	 document	 that	 it	 received	 from	 the	 registry.	 	 The	 Sabinas	 claimed	

that	 Chase	 violated	 33	 M.R.S.	 §	 551	 by	 failing	 to	 mail	 them	 the	 “original”	

mortgage	release	document.1	

	        [¶4]	 	 Chase	 moved	 to	 dismiss	 the	 action	 pursuant	 to	 M.R.	 Civ.	 P.	

12(b)(6).	 	 After	 a	 hearing	 in	 July	 of	 2015,	 the	 court	 granted	 Chase’s	 motion	

and	 dismissed	 the	 case	 with	 prejudice.	 	 The	 court	 concluded	 that	 33	 M.R.S.	

§	551	is	ambiguous	as	to	whether	a	mortgagee	complies	with	the	statute	when	

it	 mails	 a	 copy	 of	 the	 mortgage	 release,	 as	 opposed	 to	 the	 “original,”	 to	 the	

mortgagor.	 	 Construing	 section	 551	 strictly	 as	 a	 “penal”	 statute,	 the	 court	

concluded	 that	 mailing	 a	 copy	 of	 the	 recorded	 document	 accomplishes	 the	


     1		The	Sabinas	also	brought	their	claim	as	a	class	action	on	behalf	of	similarly	situated	borrowers.		

See	M.R.	Civ.	P.	23.		Their	class	action	allegations	are	not	at	issue	in	this	appeal.	
                                                                                           3	

purpose	 of	 the	 statute,	 noting	 that	 the	 statute	 does	 not	 contain	 the	 word	

“original.”		This	appeal	followed.	

                                    II.		DISCUSSION	

      [¶5]		Reviewing	a	trial	court’s	dismissal	for	failure	to	state	a	claim	upon	

which	 relief	 can	 be	 granted	 pursuant	 to	 M.R.	 Civ.	 P.	 12(b)(6),	 “we	 view	 the	

facts	alleged	in	the	complaint	as	if	they	were	admitted.”		Nadeau	v.	Frydrych,	

2014 ME 154,	 ¶	5,	 108 A.3d 1254  (per	 curiam)	 (quotation	 marks	 omitted).		

“We	 review	 the	 legal	 sufficiency	 of	 the	 complaint	 de	 novo	 and	 view	 the	

complaint	in	the	light	most	favorable	to	the	plaintiff	to	determine	whether	it	

sets	forth	elements	of	a	cause	of	action	or	alleges	facts	that	would	entitle	the	

plaintiff	 to	 relief	 pursuant	 to	 some	 legal	 theory.”	 	 Id.	 (quotation	 marks	

omitted).	

	     [¶6]	 	 We	 review	 a	 trial	 court’s	 interpretation	 of	 a	 statute	 de	 novo	 as	 a	

question	 of	 law.	 	 Efstathiou	 v.	 Aspinquid,	 Inc.,	 2008 ME 145,	 ¶	 57,	 956 A.2d
110.		We	look	first	to	the	plain	language	of	the	statutory	provision	at	issue	to	

determine	its	meaning,	and	“we	interpret	[statutory]	provisions	according	to	

their	 unambiguous	 meaning	 unless	 the	 result	 is	 illogical	 or	 absurd.”		

MaineToday	 Media,	 Inc.	 v.	 State,	 2013 ME 100,	 ¶	 6,	 82 A.3d 104  (quotation	

marks	 omitted).	 	 Interpreting	 the	 plain	 language	 of	 a	 statute	 also	 involves	
4	

considering	 the	 statute’s	 “subject	 matter	 and	 purposes	 .	 .	 .	 and	 the	

consequences	 of	 a	 particular	 interpretation.”	 	 Dickau	 v.	 Vt.	 Mut.	 Ins.	 Co.,	

2014 ME 158,	¶	21,	107 A.3d 621.		“[O]nly	if	the	statute	is	ambiguous	will	we	

look	 to	 extrinsic	 indicia	 of	 legislative	 intent	 such	 as	 relevant	 legislative	

history.”	 	 Strout	 v.	 Cent.	 Me.	 Med.	 Ctr.,	 2014 ME 77,	 ¶	 10,	 94 A.3d 786 

(quotation	marks	omitted).	

	        [¶7]	 	 When	 a	 mortgagor	 performs	 his	 or	 her	 payment	 obligations	

according	 to	 the	 mortgage,	 the	 mortgagee’s	 security	 interest	 in	 the	 subject	

property	 is	 extinguished.	 	 4	 Richard	 R.	 Powell,	 Powell	 on	 Real	 Property	

§	37.33[1]-[2]	at	37-226	(Michael	Allan	Wolf	ed.,	2005).		Generally,	so	that	the	

cloud	 on	 the	 property	 owner’s	 title	 is	 removed,	 the	 mortgagee	 must	 execute	

and	 record	 a	 formal	 instrument	 of	 release	 or	 satisfaction.	 	 Id.	 	 In	 Maine,	 the	

discharge	of	a	mortgage	is	governed	by	33	M.R.S.	§	551.2	


     2		Title	33	M.R.S.	§	551	(2015)	provides,	in	its	entirety:	

     	
         §	551.		Entry	on	record;	neglect	to	discharge	
         	
         	        A	mortgage	only	may	be	discharged	by	a	written	instrument	acknowledging	
         the	 satisfaction	 thereof	 and	 signed	 and	 acknowledged	 by	 the	 mortgagee	 or	 by	 the	
         mortgagee’s	 duly	 authorized	 officer	 or	 agent,	 personal	 representative	 or	 assignee.		
         The	instrument	must	recite	the	name	or	identity	of	the	mortgagee	and	mortgagor,	or	
         their	 successors	 in	 interest	 and	 the	 record	 location	 of	 the	 mortgage	 discharged.		
         The	instrument,	 when	 recorded,	 has	 the	 same	 effect	 as	 a	 deed	 of	 release	 duly	
         acknowledged	and	recorded.	
         	
         	        Within	60	days	after	full	performance	of	the	conditions	of	the	mortgage,	the	
         mortgagee	shall	record	a	valid	and	complete	release	of	mortgage	together	with	any	
                                                                                                         5	

	     [¶8]	 	 Section	 551	 first	 explains	 how	 mortgages	 are	 discharged	 after	

payment	 in	 full:	 “by	 a	 written	 instrument	 acknowledging	 the	 satisfaction”	 of	

the	 mortgage	 that,	 “when	 recorded,	 has	 the	 same	 effect	 as	 a	 deed	 of	 release	

duly	acknowledged	and	recorded.”		33	M.R.S.	§	551.		Next,	the	statute	requires	

the	mortgagee	to	undertake	two	actions:	first,	within	a	specific	time	period,	it	

      instrument	of	assignment	necessary	to	establish	the	mortgagee’s	record	ownership	
      of	 the	 mortgage.	 	 Within	 30	 days	 after	 receiving	 the	 recorded	 release	 of	 the	
      mortgage	 from	 the	 registry	 of	 deeds,	 the	 mortgagee	 shall	 send	 the	 release	 by	 first	
      class	mail	to	the	mortgagor’s	address	as	listed	in	the	mortgage	agreement	or	to	an	
      address	 specified	 in	 writing	 by	 the	 mortgagor	 for	 this	 purpose.	 	 As	 used	 in	 this	
      paragraph,	the	term	“mortgagee”	means	both	the	owner	of	the	mortgage	at	the	time	
      it	is	satisfied	and	any	servicer	who	receives	the	final	payment	satisfying	the	debt.		If	
      a	release	is	not	transmitted	to	the	registry	of	deeds	within	60	days,	the	owner	and	
      any	such	servicer	are	jointly	and	severally	liable	to	an	aggrieved	party	for	damages	
      equal	to	exemplary	damages	of	$200	per	week	after	expiration	of	the	60	days,	up	to	
      an	 aggregate	 maximum	 of	 $5,000	 for	 all	 aggrieved	 parties	 or	 the	 actual	 loss	
      sustained	by	the	aggrieved	party,	whichever	is	greater.		If	multiple	aggrieved	parties	
      seek	exemplary	damages,	the	court	shall	equitably	allocate	the	maximum	amount.		If	
      the	release	is	not	sent	by	first	class	mail	to	the	mortgagor’s	address	as	listed	in	the	
      mortgage	agreement	or	to	an	address	specified	in	writing	by	the	mortgagor	for	this	
      purpose	within	30	days	after	receiving	the	recorded	release,	the	mortgagee	is	liable	
      to	 an	 aggrieved	 party	 for	 damages	 equal	 to	 exemplary	 damages	 of	 $500.	 	 The	
      mortgagee	 is	 also	 liable	 for	 court	 costs	 and	 reasonable	 attorney’s	 fees	 in	 any	
      successful	 action	 to	 enforce	 the	 liability	 imposed	 under	 this	 paragraph.	 	 The	
      mortgagee	may	charge	the	mortgagor	for	any	recording	fees	incurred	in	recording	
      the	release	of	mortgage	and	any	postage	fees	incurred	in	sending	the	release	to	the	
      mortgagor.	
      	
      	         With	 respect	 to	 a	 mortgage	 securing	 an	 open-end	line	of	credit,	the	60-day	
      period	to	deliver	a	release	commences	after	the	mortgagor	delivers	to	the	address	
      designated	for	payments	under	the	line	of	credit	a	written	request	to	terminate	the	
      line	and	the	mortgage	together	with	payment	in	full	of	all	amounts	secured	by	the	
      mortgage.		The	mortgagee	may	designate	in	writing	a	different	address	for	delivery	
      of	written	notices	under	this	paragraph.	
      	
      	         All	 discharges	 of	 recorded	 mortgages,	 attachments	 or	 liens	 of	 any	 nature	
      must	 be	 recorded	 by	 a	 written	 instrument	 and,	 except	 for	 termination	 statements	
      filed	 pursuant	 to	 Title	 11,	 section	 9-1513,	 acknowledged	 in	 same	 manner	 as	 other	
      instruments	presented	for	record	and	no	such	discharges	may	be	permitted	by	entry	
      in	the	margin	of	the	instrument	to	be	discharged.	
      	
6	

must	 “record[3]	 a	 valid	 and	 complete	 release	 of	 mortgage”;	 second,	“[w]ithin	

30	days	after	receiving	the	recorded	release	of	the	mortgage	from	the	registry	

of	 deeds,	 the	 mortgagee	 shall	 send	 the	 release	 by	 first	 class	 mail	 to	 the	

mortgagor’s	 address.”	 	 33	M.R.S.	 §	 551.	 	 The	 statute	 also	 provides	 for	

exemplary	 damages	 in	 the	 event	 that	 the	 mortgagee	 fails	 to	 complete	 either	

action.		33	M.R.S.	§	551.	

	        [¶9]	 	 Based	 on	 the	 statute’s	 plain	 language,	 we	 conclude	 that	 it	

unambiguously	 requires	 the	 mortgagee	 to	 send	 to	 the	 mortgagor	 the	

mortgage	release	document	that	it	receives	from	the	registry,	and	not	a	copy	

of	 that	 document.	 	 After	 requiring	 the	 mortgagee	 to	 record	 “a	 valid	 and	

complete	 release	 of	 mortgage,”	 the	 statute	 then	 states,	 in	 the	 next	 sentence,	

that	within	thirty	days	after	receiving	“the	recorded	release”	from	the	registry	

of	 deeds,	 the	 mortgagee	 must	 mail	 “the	 release”	 to	 the	 mortgagor.	 	 33	 M.R.S.	

§	551	(emphases	added).		The	Legislature’s	use	of	the	definite	article	“the”—

as	 opposed	 to	 the	 indefinite	 article	 “a”	 or	 the	 phrase	 “a	 copy	 of”—indicates	

that	 it	 intended	 to	 require	 the	 mortgagee	 to	 mail	 the	 same	 document	 that	 it	


     3		Used	in	this	sense,	the	“recording”	of	a	document	like	a	mortgage	release	involves	no	more	and	

no	 less	 than	 sending	 the	 document	 to	 the	 appropriate	 registry	 with	 the	 required	 fee.	 	 Compare	
Black’s	 Law	 Dictionary	 1465	 (10th	 ed.	 2014)	 (defining	 the	 verb	 “record”	 as	 “[t]o	 deposit	 (an	
original	or	authentic	official	copy	of	a	document)	with	an	authority”	and	providing,	as	an	example,	
“she	recorded	the	deed	in	the	county	property	office”),	with	id.	at	1473	(defining	“register	of	deeds”	
as	“[a]	public	official	who	records	deeds,	mortgages,	and	other	instruments	affecting	real	property”	
(emphasis	added)).		
                                                                                                               7	

receives	from	the	registry	of	deeds.4		See	Lydon	v.	Sprinkler	Servs.,	2004 ME 16,	

¶¶	13-14,	841 A.2d 793.			

        [¶10]		Although	the	dissent	is	correct	to	note	that,	at	one	time,	the	only	

purpose	of	the	statute	was	to	ensure	that	discharges	are	filed	with	the	county	

registries,	 see	 Dissenting	 Opinion	 ¶	 16,	 that	 changed	 in	 2011,	 when	 the	

Legislature	 added	 the	 two	 sentences	 that	 are	 at	 issue	 here.	 	 See	 P.L.	 2011,	

ch.	146,	 §	 1	 (effective	 Sept.	 28,	 2011).	 	 The	 relevant	 language	 added	 by	 the	

Legislature	is	highlighted	below:	

               Within	 60	 days	 after	 full	 performance	 of	 the	 conditions	 of	
        the	 mortgage,	 the	 mortgagee	 shall	 record	 a	 valid	 and	 complete	
        release	 of	 mortgage	 together	 with	 any	 instrument	 of	 assignment	
        necessary	 to	 establish	 the	 mortgagee’s	 record	 ownership	 of	 the	
        mortgage.	 	 Within	 30	 days	 after	 receiving	 the	 recorded	 release	 of	
        the	 mortgage	 from	 the	 registry	 of	 deeds,	 the	 mortgagee	 shall	 send	
        the	release	by	first	class	mail	to	the	mortgagor’s	address	as	listed	in	
        the	mortgage	agreement	or	to	an	address	specified	in	writing	by	the	
        mortgagor	 for	 this	 purpose.	 As	 used	 in	 this	 paragraph,	 the	 term	
        “mortgagee”	means	both	the	owner	of	the	mortgage	at	the	time	it	
        is	 satisfied	 and	 any	 servicer	 who	 receives	 the	 final	 payment	
        satisfying	the	debt.		If	a	release	is	not	transmitted	to	the	registry	
        of	 deeds	 within	 60	 days,	 the	 owner	 and	 any	 such	 servicer	 are	
        jointly	 and	 severally	 liable	 to	 an	 aggrieved	 party	 for	 damages	
        equal	to	exemplary	damages	of	$200	per	week	after	expiration	of	

   4		Because	we	conclude	that	section	551’s	mailing	provision	is	unambiguous,	we	do	not	address	

the	 parties’	 arguments	 regarding	 the	 “penal”	 or	 “remedial”	 nature	 of	 the	 statute.	 	 See	 Violette	 v.	
Macomber,	125 Me. 432,	434,	134 A. 561 (1926)	(“The	rule	of	strict	construction	of	a	penal	law	is	
subordinate	to	the	rule	of	reasonable,	sensible	construction	.	.	.	.”);	see	also	3	Norman	J.	Singer	&	J.D.	
Shambie	 Singer,	 Statutes	 and	 Statutory	 Construction	 §	 58:1	 at	 103	 (7th	 ed.	 2008)	 (“Strict	
construction	cannot	be	used	to	defeat	the	clear	intent	of	the	statute	.	.	.	.”);	id.	§	59:8	at	228	(“[W]hen	
legislative	intent	can	be	determined	from	the	language	of	the	statute,	it	will	be	given	effect	without	
resort	to	other	aids	of	construction.”).	
8	

      the	 60	 days,	 up	 to	 an	 aggregate	 maximum	 of	 $5,000	 for	 all	
      aggrieved	 parties	 or	 the	 actual	 loss	 sustained	 by	 the	 aggrieved	
      party,	 whichever	 is	 greater.	 	 If	 multiple	 aggrieved	 parties	 seek	
      exemplary	 damages,	 the	 court	 shall	 equitably	 allocate	 the	
      maximum	amount.		If	the	release	is	not	sent	by	first	class	mail	to	the	
      mortgagor’s	 address	 as	 listed	 in	 the	 mortgage	 agreement	 or	 to	 an	
      address	 specified	 in	 writing	 by	 the	 mortgagor	 for	 this	 purpose	
      within	30	days	after	receiving	the	recorded	release,	the	mortgagee	
      is	 liable	 to	 an	 aggrieved	 party	 for	 damages	 equal	 to	 exemplary	
      damages	of	$500.		The	mortgagee	is	also	liable	for	court	costs	and	
      reasonable	attorney’s	fees	in	any	successful	action	to	enforce	the	
      liability	 imposed	 under	 this	 paragraph.	 	 The	 mortgagee	 may	
      charge	the	mortgagor	for	any	recording	fees	incurred	in	recording	
      the	release	of	mortgage	and	any	postage	fees	incurred	in	sending	
      the	release	to	the	mortgagor.	
	
Id.	 (emphases	 added).	 	 We	 agree	 that	 we	 must	 always	 endeavor	 to	 avoid	

creating	 an	 absurd	 result	 when	 attempting	 to	 determine	 the	 Legislature’s	

intent.		Here,	however,	where	the	language	is	not	ambiguous,	we	must	accept	

that,	 by	 adding	 this	 language,	 the	 Legislature	 intended	 to	 create	 a	 new	

obligation	for	mortgagees.		See	Wong	v.	Hawk,	2012 ME 125,	¶	8,	55 A.3d 425 

(“Words	in	a	statute	must	be	given	meaning	and	not	treated	as	meaningless	or	

superfluous.”	(quotation	marks	omitted)).	

	     [¶11]		The	Legislature’s	choice	not	to	use	the	word	“original”	does	not	

make	the	statute	ambiguous.		In	fact,	as	became	clear	at	oral	argument,	use	of	

the	 word	 “original”	 would	 likely	 have	 created	 ambiguity.	 	 Chase	 argues	 that	

many	registries	now	accept	submission	of	electronic	documents	for	recording,	
                                                                                                          9	

and	 so	 the	 “wet	 ink	 original”	 may	 never	 reach	 the	 registry.	 	 Electronic	

recording	 was	 not	 alleged	 in	 this	 case	 but,	 assuming	 that	 such	 a	 possibility	

exists,	a	mortgagee	that	submits	a	document	electronically	can	still	mail	to	the	

mortgagor	 the	 release	 that	 it	 receives	 from	 the	 registry,	 as	 required	 by	 the	

statute.5	

	       [¶12]		To	the	extent	that	the	Sabinas	argue	that	section	551	requires	a	

mortgagee	 to	 mail	 to	 the	 mortgagor	 the	 “wet	 ink	 original”	 document,	 even	

where	 the	 registry	 of	 deeds	 never	 receives	 that	 document,	 we	 cannot	 agree	

that	 the	 statute	 imposes	 such	 a	 requirement.	 	 The	 mailing	 requirement	

commands	 the	 mortgagee	 to	 give	 the	 legally	 operative	 mortgage	 release	

document	 to	 the	 mortgagor.	 	 The	document	 the	 mortgagee	 must	 mail	 to	 the	

mortgagor,	 therefore,	 is	 the	 recorded	 mortgage	 release	 document	 that	 the	

mortgagee	 receives	 from	 the	 registry	 of	 deeds,	 even	 when	 that	 document	 is	

not	the	“wet	ink	original.”	

	       [¶13]		Here,	in	their	amended	complaint,	the	Sabinas	alleged	that	Chase	

mailed	 a	 copy	 of	 the	 recorded	 mortgage	 release	 document	 that	 it	 received	

from	 the	 registry,	 instead	 of	 the	 actual	 document.	 	 Because	 these	 allegations	


   5	 	 Neither	 party	 has	 asserted	 that	 Maine’s	 registries	 return	 recorded	 mortgage	 releases	 to	

mortgagees	only	in	electronic	format.		If	the	registries	start	to	do	so,	however,	the	Legislature	may	
wish	 to	 clarify	 how	 a	 mortgagee	 could	 “send	 the	 release	 by	 first	 class	 mail”	 to	 a	 mortgagor,	
33	M.R.S.	§	551.	
10	

were	sufficient	to	state	a	claim	that	Chase	violated	section	551,	the	trial	court	

erred	when	it	dismissed	the	action,	and	we	vacate	the	judgment	and	remand	

the	case	for	further	proceedings.6	

        The	entry	is:	

                         Judgment	 vacated.	 	 Remanded	 for	 further	
                         proceedings	consistent	with	this	opinion.	
                         	
                                 	     	     	     	      	     	
                                                	
	
JABAR,	J.,	with	whom	ALEXANDER,	J.,	joins,	dissenting.		

	       [¶14]	 	 I	 respectfully	 dissent	 because	 the	 copy	 of	 the	 recorded	

instrument	 sent	 to	 the	 mortgagor	 accomplishes	 the	 intended	 purpose	 of	 the	

statute.	 	 I	 agree	 with	 the	 Court	 when	 it	 states	 that	 “we	 interpret	 [statutory]	

provisions	 according	 to	 their	 unambiguous	 meaning	 unless	 the	 result	 is	

illogical	or	absurd.”		This	is	a	case	where	interpreting	a	statute	according	to	its	

unambiguous	meaning	leads	to	an	absurd	result.		

	       [¶15]		We	have	noted:	

        In	 determining	 the	 legislative	 intent,	 we	 look	 first	 to	 the	 plain	
        meaning	of	the	statutory	language,	and	we	construe	that	language	
        to	 avoid	 absurd,	 illogical	 or	 inconsistent	 results.	 	 In	 addition	 to	
        examining	 the	 plain	 language	 we	 also	 consider	 the	 whole	

   6	 	 We	 are	 not	 persuaded	 by	 Chase’s	 argument	 that	 our	 interpretation	 renders	 section	 551	

unconstitutionally	 vague.	 	 See	 Me.	 Milk	 Producers,	 Inc.	 v.	 Comm’r	 of	 Agric.,	 Food	 &	 Rural	 Res.,	
483 A.2d 1213,	1220-21	(Me.	1984);	see	also	Village	of	Hoffman	Estates	v.	Flipside,	Hoffman	Estates,	
Inc.,	455 U.S. 489,	498-99	(1982).
                                                                                   11	

      statutory	scheme	of	which	the	section	at	issue	forms	a	part	so	that	
      a	 harmonious	 result,	 presumably	 the	 intent	 of	 the	 Legislature,	
      may	be	achieved.			
      	
Jordan	 v.	 Sears,	 Roebuck	 &	 Co.,	 651 A.2d 358,	 360	 (Me.	 1994)	 (citations	

omitted)	(quotation	marks	omitted);	see	also	Sunshine	v	Brett,	2014 ME 146,	

¶	13,	106 A.3d 1123.	

	     [¶16]	 	 Although	 I	 believe	 that	 the	 language	 of	 the	 statute	 is	

unambiguous,	 we	 must	 construe	 the	 language	 in	 such	 a	 way	 as	 to	 avoid	

“absurd	and	illogical”	results.		The	main	purpose	of	Title	33	M.R.S.	§	551	is	to	

ensure	 that	 mortgagees	 file	 discharges	 with	 the	 registry	 immediately	

following	 a	 mortgagor’s	 payment	 of	 the	 mortgage,	 and	 notify	 the	 mortgagor	

that	the	discharge	was	filed.		Section	551	was	enacted	to	address	the	problem	

associated	with	banks	failing	to	record	discharges	when	mortgagors	pay	off	a	

note	and	the	accompanying	mortgage.		In	Currier	v	Huron,	2008 ME 19,	¶	21,	

940 A.2d 1085,	we	stated	that	the	purpose	of	section	551	is	to	“ensure	timely	

discharges,”	because	“[m]ortgages	have	become	a	national	enterprise	.	.	.	[and]	

with	 this	 national	 expansion[,]	 there	 has	 been	 a	 proliferation	 of	 mortgagees	

failing	to	timely	file	discharge	mortgages.”		

      [¶17]	 	 The	 failure	 of	 mortgagees	 to	 record	 these	 discharges	 creates	

problems	 for	 mortgagors	 when	 they	 later	 attempt	 to	 convey	 or	 encumber	
12	

their	 property.	 	 In	 response	 to	 these	 problems,	 legislatures	 have	 enacted	

statutes	 providing	 for	 penalties	 to	 encourage	 mortgagors	 to	 promptly	 file	

these	 discharges.	 	 The	 requirement	 that	 the	 mortgagee	 send	 the	 mortgagor	

evidence	of	such	recordings	is	not	to	give	the	mortgagor	any	type	of	valuable	

document;	 rather	 it	 is	 to	 force	 mortgagees	 like	 JPMorgan	 Chase	 to	 promptly	

record	discharges	and	to	inform	the	mortgagor	that	the	discharge	has	indeed	

been	 recorded.	 	 The	 written	 document	 sent	 to	 the	 mortgagor—whether	 a	

release	deed	or	another	instrument	meeting	the	statutory	requirements—has	

no	inherent	value	other	than	to	show	that	the	discharge	has	been	recorded	in	

the	 registry	 of	 deeds.7	 	 Sending	 a	 photocopy	 of	 the	 discharge	 performs	 the	

same	function	as	does	sending	the	original.	

        [¶18]	 	 In	 holding	 that	 section	 551	 requires	 mortgagees	 to	 provide	

mortgagors	 with	 the	 original	 release	 instrument,	 the	 Court	 places	 much	

emphasis	on	the	term	“the	release.”		There	is	no	special	significance	to	the	use	

of	 the	 term	 “release”	 in	 the	 statute.	 	 The	 caption	 to	 551	 reads:	 “Entry	 on	

record;	neglect	to	discharge.”		The	text	of	section	551	does	not	use	the	terms	

“original”	or	“copy.”		Furthermore,	the	first	paragraph	of	section	551	uses	the	

term	“written	instrument,”	but	later	in	the	section	the	term	“release”	is	used.		

   7		 The	 filing	 of	 the	 discharge	 with	 the	 registry	 of	 deeds	 is	 what	 affords	 the	 mortgagor	 title	
protection.		Title	16	M.R.S.	§	453	(2015)	provides	that	properly	attested	copies	of	documents	filed	
in	the	registry	of	deeds	may	be	used	in	evidence.			
                                                                                        13	

The	statute	also	provides	that	although	the	instrument	filed	by	the	mortgagee	

need	 not	 be	 a	 deed	 of	 release;	 once	 it	 has	 been	 properly	 recorded	 it	 has	 the	

same	 effect	 as	 a	 deed	 of	 release.	 	 Id.	 	 However	 we	 characterize	 the	 recorded	

document,	its	requirements	are	clear:	it	must	contain	the	name	or	identity	of	

the	mortgagee	and	the	mortgagor	and	their	successors	in	interest	in	addition	

to	the	record	location	of	the	mortgage	discharged.		Id.		That	the	statute	does	

not	clearly	specify	what	type	of	instrument	must	be	recorded	is	further	proof	

that	the	purpose	of	section	551	is	to	facilitate	recording	with	the	registry,	and	

to	require	mortgagees	to	promptly	inform	the	mortgagor	that	the	release	was	

recorded.		

	      [¶19]		The	Court	has	interpreted	the	language	of	section	551	according	

to	 its	 unambiguous	 meaning,	 but	 I	 believe	 the	 result	 is	 illogical	 or	 absurd.		

Penalizing	 a	 bank	 $500	 per	 violation	 for	 noncompliance	 with	 the	 statute,	

when	 the	 bank	 accomplishes	 the	 purpose	 of	 the	 statute—recording	 the	

discharge	 with	 the	 registry	 and	 sending	 a	 photocopy	 of	 the	 discharging	

instrument	to	the	mortgagor—does	not	make	sense.		The	mortgagor	is	put	in	

exactly	the	same	legal	position	by	receiving	a	photocopy	of	the	instrument	as	

she	 or	 he	 would	 have	 been	 had	 she	 or	 he	 received	 the	 original	 written	

instrument.		
14	

	        [¶20]	 	 It	 does	 not	 make	 any	 difference	 whether	 the	 statute	 is	

characterized	 as	 penal	 or	 remedial:	 we	 must	 apply	 common	 sense	 when	 we	

interpret	 it.	 	 And	 it	 does	 not	 make	 sense—or,	 stated	 differently,	 it	 would	 be	

“illogical	and	absurd”—to	penalize	the	bank	$500	for	supplying	the	required	

information	 to	 the	 mortgagor	 by	 sending	 a	 photocopy	 of	 the	 discharging	

instrument.			

         [¶21]		For	these	reasons,	I	would	affirm.		

	     	      	     	      	       	
	
On	the	briefs:	
	
      Michael	 R.	 Bosse,	 Esq.,	 Daniel	 J.	 Mitchell,	 Esq.,	 and	 Meredith	 C.	 Eilers,	
      Esq.,		Bernstein	Shur,	Portland,	for	appellants	Alec	T	Sabina	and	Emma	
      L.	Sabina	
      	
      Todd	 S.	 Holbrook,	 Esq.,	 Morgan,	 Lewis	 &	 Bockius,	 Boston,	
      Massachusetts,	 and	 Robert	 M.	 Brochin,	 Esq.,	 and	 Brian	 M.	 Ercole,	 Esq.,	
      Morgan,	 Lewis	 &	 Bockius,	 Miami,	 Florida,	 for	 appellee	 JPMorgan	 Chase	
      Bank,	N.A.		
	
	
At	oral	argument:	
	
      Daniel	J.	Mitchell,	Esq.,	for	appellants	Alec	T	Sabina	and	Emma	L.	Sabina	
      	
      Robert	M.	Brochin,	Esq.,	for	appellee	JPMorgan	Chase	Bank,	N.A.		
	
	
Business	and	Consumer	Docket	docket	number	CV-2014-61	
FOR	CLERK	REFERENCE	ONLY